DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-40) in the reply filed on 2/10/2022 is acknowledged.
Claims 41-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7, 10,11, 14, 18 and 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6,7, 27, 28, 10,11, 31,32, 14, 35, 18 and 39 the term “about” renders the metes and bounds of the claimed ranges unclear. Upon review of the originally filed specifications for guidance, the examiner was unable to find any tolerances or any 
Claims 10 and 14 which depend on independent claim 1 and claims 31 and 35 which depend on independent claim 20 are exact duplicates of each other respectively.
 Claim 20 line 6-17, the “pulse generation circuitry” is recited twice, this raises questions if there are two pulse generating circuitries. For examination, the examiner considers there to be one pulse generating circuitry.
 The dependent claims inherit the deficiencies. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 1-4, 8, 9, 12, 16, 17, 20-25, 29, 30, 33, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) or, in the alternative, under 35 U.S.C. 103 as obvious over Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) in view of Eckhardt et al (U.S. Patent Application Publication Number: US 2010/0148345 A1, hereinafter “Eckhardt”).
Regarding claim 1, Reed teaches an implantable neurostimulator (e.g. Fig.1) configured to electrically stimulate one or more cranial nerves in a head or neck of a patient to treat a mood disorder or mood affective disorder of the patient (Note: The language after “configured to” is intended use, since the claims are directed to an apparatus), comprising: 
a housing (e.g. 14 Fig 1, [0206]- [0207]), 
at least one medical electrical lead (e.g. 20, 30 Fig.1) comprising at least one stimulation electrode (e.g. 24, 34 Fig.1), 
pulse generation circuitry (i.e. IPG, e.g. 10 Fig. 1) operably connected to l:the lead (e.g. 20, 30 Fig.1), and power, energy or electrical charge receiving circuitry operably connected to the pulse generation circuitry and configured to receive power, energy or electrical charge signals transcutaneously from an external power source and external power transmitting circuitry associated therewith (e.g. [0207]-[0210]); 
wherein one or more of the pulse generation circuitry (e.g. [0207]), the at least one lead (e.g. [0198]) 15and at least one electrode, and the power receiving circuitry are mounted on or in (i.e. the IPG and battery are embedded in flexible silicone and epoxy or formed as a portion of, one or more flex circuits (Note: the claim as recited is in the alternative), and further wherein the pulse generation circuitry, the power receiving circuitry, and at least portions of the one or more flex circuits are disposed within a sealed housing, the implantable neurostimulator is sized, shaped and configured to be implanted in the head or 21neck of the patient beneath the patient's skin, and the lead and one or more electrodes are sized, shaped and configured to be implanted beneath the patient's skin and positioned adjacent to, in contact with, or in operative positional relationship to, the one or more target cranial nerves (e.g. [0207]).
In the alternative, Reed teaches that the IPG and battery and leads are embedded in flexible silicone coatings which allows the IPG to conform to the cranium as discussed above, however they do not specifically teach that the IPG and other electronic components are formed as flex circuits. Eckhardt teaches that it is well known to package an implantable medical device hermetically with the electronic components formed as a flex circuit on a polyimide substrate (e.g. Abstract, [0002], [0013], [0014], [0032],[0060]-[0064]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the packaging and fabrication of the electronic components such as the IPG, ASIC, antenna or conductors to the electrodes to be on a flex circuit substrate as taught by Eckhardt in order to provide the predictable results of providing improved packaging of the electronic components by protecting the electronic components from body fluids, improving biocompatibility, conformability and reducing the size of the implanted components.


Regarding claim 20, Reed teaches a system configured to electrically stimulate one or more cranial nerves in a head or neck of a patient to treat a mood disorder or mood affective disorder of the patient (Note: The language after “configured to” is intended use, since the claims are directed to an apparatus), comprising: 
an implantable neurostimulator (e.g. Fig 1) comprising a housing ((e.g. 14 Fig 1, [0206]- [0207]), 
at least one medical electrical lead (e.g. 20, 30 Fig.1) comprising at least one stimulation electrode (e.g. 24, 34 Fig.1), 
pulse generation circuitry (i.e. IPG, e.g. 10 Fig. 1) operably connected to the lead (e.g. 20, 30 Fig.1), and power, energy or electrical charge receiving circuitry operably connected to the pulse generation circuitry and configured to receive power, energy or electrical charge signals transcutaneously from an external power source and external power transmitting circuitry associated therewith (e.g. [0207]-[0210]); 
pulse generation circuitry (i.e. IPG, e.g. 10 Fig. 1) operably connected to the lead (e.g. 20, 30 Fig.1), and power or electrical charge receiving circuitry operably connected to the pulse generation circuitry and further configured to receive power signals or electrical charge transcutaneously from an external power source and external power transmitting circuitry associated therewith (e.g. [0207]-[0210]), 
wherein one or more of the pulse generation circuitry (e.g. [0207]), the at least one lead (e.g. [0198]) and at least one electrode, and the power receiving circuitry are mounted on or in (i.e. the IPG and battery are embedded in flexible silicone and epoxy coatings, e.g. [0231],[0233],[0235],[0305],[0308],[0309]), or formed as a portion of, one or more flex circuits (Note: the claim as recited is in the alternative), and further wherein 
an external energy supply device (i.e. external charging unit e.g. [0209]) configured to transmit energy transcutaneously through the skin of the patient to the implantable neurostimulator, and 
a controller or programmer configured to permit a health care provider or the patient to set, adjust, or change at least one of operational and stimulation parameters of the implantable neurostimulator (e.g. Figs. 8A, B, [0242]-[0243]).  
In the alternative, Reed teaches that the IPG and battery and leads are embedded in flexible silicone coatings which allows the IPG to conform to the cranium as discussed above, however they do not specifically teach that the IPG and other electronic components are formed as flex circuits. Eckhardt teaches that it is well known to package an implantable medical device hermetically with the electronic components formed as a flex circuit on a polyimide substrate (e.g. Abstract, [0002], [0013], [0014], [0032], [0060]-[0064]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the packaging and fabrication of the electronic components such as the IPG, ASIC, antenna  and conductors to the electrodes to be on a flex circuit substrate as taught by Eckhardt 
Regarding claims 2 and 23, Reed  or Reed in view of Eckhardt teaches the invention as claimed and while Reed teaches that the system may be used to treat chronic head pain (e.g. [0003]),  the implantable neurostimulator  may be used to treat  any mood disorder or mood affective disorder such as one or more of depression, a depressive disorder, insomnia, sadness, mania, bipolar disorder, manic depression, bipolar affective disorder, postpartum depression, seasonal affective disorder (SAD), cyclothymic disorder, premenstrual dysphoric disorder, persistent depressive disorder (dysthymia), disruptive mood dysregulation disorder, depression related to medical illness, and depression induced by substance use or medication as claimed ( Note: Since the claims are directed to an implantable neurostimulator and Reed OR  Reed in view of Eckhardt teaches the structural limitation of claim 1 as recited, the device may be used to treat any of the disorders as listed in this claim). 
Regarding claim 3 and 24, Reed  or Reed in view of Eckhardt teaches the invention as claimed and while Reed teaches that the implantable neurostimulator is configured to electrically stimulate one or more of a facial nerve or portion thereof, a trigeminal nerve or portion thereof, an occipital nerve or portion thereof (e.g. [0008]), a hypoglossal nerve or portion thereof, a cranial portion of a vagus nerve, a glossopharyngeal nerve or portion thereof, an auricular branch of the vagus nerve or portion thereof, a tympanic branch of the vagus nerve or portion thereof, a superior 
Regarding claim 4 and 25, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches encapsulating the electronics in a can and then enveloping the electronics in an epoxy or silicone coating (e.g. Figs 50-59) so that they are hermetically sealed (e.g. [0211]). 
Regarding claims 8, 9, 29 and 30, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the sealed housing comprises a flexible polymer configured to conform to at least one of a shape of the patient's skull or overlying skin wherein the flexible polymer is a shapeable material that can be formed into and will retain a desired shape or curvature (Reed teaches encapsulating the electronics in a can and then enveloping the electronics in an epoxy or silicone coating (e.g. Figs 50-59) so that it conforms to the shape of the human cranium  when implanted (e.g. [0207], [0211], Fig. 49).  
Regarding claims  12 and 33, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the pulse generation circuitry and the power 
Regarding claim 16 and 37, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the power receiving circuitry further comprises one or more internal induction coils configured to receive electrical power transcutaneously from one or more corresponding external induction coils (e.g. [0010], [0207],[0209],[0217], Figs. 19-21]).  
Regarding claim 17 and 38, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the power receiving circuitry further comprises one or more wireless, RF, acoustic, piezoelectric, thin film bulk wave acoustic resonators (FBAR), or microwave energy receiving circuits (e.g. [0010], [0207],[0209],[0217], Figs. 19-21]).  
 Regarding claim 21, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the external energy supply device comprises one or more batteries and one or more transmitting coils operably connected to the one or more batteries and configured to provide electromagnetic energy transcutaneously to one or more receiving coils included in or operably connected to the power or charge receiving circuitry of the neurostimulator (e.g. [0269], Figs. 19-21]). 
Regarding claim 22, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the external energy supply device comprises wireless, RF, acoustic, piezoelectric, thin film bulk wave acoustic cc resonator (FBAR), or microwave 
Claim Rejections - 35 USC § 103
























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 4, 5, 10,13, 14, 19, 25, 26, 31, 34, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) in view of Eckhardt et al (U.S. Patent Application Publication Number: US 2010/0148345 A1, hereinafter “Eckhardt”).
Regarding claim 4 and 25, Reed or Reed in view of Eckhardt teaches the invention as claimed except for the one or more flex circuits comprising a polyimide substrate.  Eckhardt teaches that it is well known to package an implantable medical device hermetically with the electronic components formed as a flex circuit on a 
Regarding claim 5 and 26, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the lead further comprises proximal (e.g. 22 Fig.1) and distal portions (e.g. 23 Fig.1) , the proximal portion (e.g. 23 Fig.1) of the lead being operably connected to the pulse generation circuitry (e.g. 10 Fig.1), the at least one electrode (e.g. 24 Fig.1) being disposed distally from the proximal portion of the lead, the lead comprising one or more electrical conductors (e.g. 29 Fig 1, 2, [0200])  operably connecting the at least one electrode to the pulse generation circuitry (e.g. [0208])  and while  reed teaches that the lead body comprises a flexible medical grade plastic (e.g. [0198]) they do not specifically teach that the electrical conductors are formed on or in one or more of the lead flex circuits. Eckhardt teaches that it is well known to package an implantable medical device hermetically with the electronic components including the lead conductors formed as a flex circuit on a polyimide substrate (e.g. Abstract, [0002], [0013], [0014], [0032],[0060]-[0064]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing 
Regarding claims 10, 14, 31 and 35, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the lead has a length that extends beyond the housing and sufficient to allow for therapeutic neurostimulation unilaterally over the frontal, parietal and occipital regions and they teach that the lengths of the leads extending from the housing can be varied (e.g. [0257] Fig. 24), with an electrode array over 8 cms in length (e.g. [0214]) or 10 cm in length (e.g. [0215]), they do not specifically teach that the lead has a length extending beyond the housing ranging between about 0.1 inches and about 4  inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Reed or Reed in view of Eckhardt to have a lead that lead has a length extending beyond the housing ranging between about 0.1 inches and about 4  inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 
Alternately, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Reed or Reed in view of Eckhardt  with the lead having a length extending beyond the housing ranging between about 0.1 inches and about 4  inches, because Applicant has not disclosed that  the range claimed  provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with varying length leads as taught by Reed or Reed in view of Eckhardt, because it provides coverage of all the target areas desired and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Reed or Reed in view of Eckhardt. Therefore, it would have been an obvious matter of design choice to modify Reed or Reed in view of Eckhardt to obtain the invention as specified in the claims.






























Regarding claim 13 and 34, Reed or Reed in view of Eckhardt teaches the invention as claimed except for the at least one lead, it the pulse generation circuitry, and the power receiving and storage circuitry are mounted on or in, or formed as a portion of, a single flex circuit or flex circuit substrate.  Eckhardt teaches that it is well known to package an implantable medical device hermetically with the electronic components formed as a flex circuit on a polyimide substrate (e.g. Abstract, [0002], [0013], [0014], [0032],[0060]-[0064]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the packaging and fabrication of the electronic components such as the at least one lead, it the pulse generation 
Regarding claim 19 and 40, Reed or Reed in view of Eckhardt teaches the invention as claimed and while Reed does teach encapsulating the electronics in a can and then enveloping the electronics in an epoxy or silicone coating (e.g. Figs 50-59) so that they are completely sealed, they do not specifically teach they are hermetically sealed.  Eckhardt teaches that it is well known to package an implantable medical device hermetically with the electronic components formed as a flex circuit on a polyimide substrate (e.g. Abstract, [0002], [0013], [0014], [0032],[0060]-[0064]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the packaging and fabrication of the electronic components of Reed or Reed in view of Eckhardt such as the IPG, ASIC, antenna  and conductors to the electrodes to be hermetically sealed as taught by Eckhardt in order to provide the predictable results of providing improved packaging of the electronic components by protecting the electronic components from body fluids, improving biocompatibility, conformability and reducing the size of the implanted components.


Claims 6, 7, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) OR Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) in view of Eckhardt et al (U.S. Patent Application Publication Number: US 2010/0148345 A1, hereinafter “Eckhardt”) and further in view of Greenberg et al (WIPO Publication Number:  WO 2009/0181172 A2, hereinafter “Greenberg”).

Regarding claims 6, 7, 27 and 28, Reed or Reed in view of Eckhardt teaches the invention as claimed and while Reed does teach that the sealed housing has a low flat profile and is bilobed and almost oval in shape (e.g.  14 Fig.1 [0207]) and has dimensions of 5 cm by 3 cm by 0.5mm (e.g. [0216]). They do not specifically teach that the sealed housing has a thickness ranging between about 0.1 inches and about 0.4 inches (i.e. about 2.54 mm and about 10.16 mm) or that the sealed housing has a diameter ranging between about 0.05 inches and about 0.8 inches (i.e. about 0.127 cm to 2.032cm). Greenberg teaches an implantable medical device comprising a housing that comprises an electronics package and that is circular or oval in shape which is implanted subcutaneously on the cranium and has a diameter less than 11 mm and less than 5 mm in height preferably less than 3.5 mm in height (e.g. Page 8 lines 23-28). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing of Reed or Reed in view of Eckhardt to have a thickness less than 3.5mm and a diameter less than 11 mm as taught by Greenberg in order to provide the predictable results of  having a low profile implant that can be easily implanted and does not protrude over the skin.
Further Reed or Reed in view of Eckhardt and further in view of Greenberg discloses the claimed invention except for the specific claimed ranges of the sealed In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Claims 10, 11, 14, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) OR Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) in view of Eckhardt et al (U.S. Patent Application Publication Number: US 2010/0148345 A1, hereinafter “Eckhardt”) and further in view of SIT et al (U.S. Patent Application Publication Number: US 2020/0139138 A1, hereinafter “SIT”).

Regarding claims 10, 14, 31 and 35, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches the lead has a length that extends beyond the  Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Reed or Reed in view of Eckhardt and in view of SIT to have a lead that lead has a length extending beyond the housing ranging between about 0.1 inches and about 4  inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller
Regarding claims 11 and 32, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches that the lead may have a smaller diameter than currently available leads (e.g. [0186] and that the diameter and the shape of this lead can be uniform or it can be of any shape that facilitates surgical placement of the lead (e.g. [0202]). They do not specifically teach that the lead has a width beyond the housing that ranges between about 0.01 inches and about 0.05 inches (i.e. 0.254mm to 1.27mm).  SIT teaches an implantable medical device comprising a lead that has a width (i.e. diameter) beyond the housing that ranges between 1mm to 4 mm (e.g. [0151]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the lead width to be 0.01 inches to about 0.05 inches as taught by SIT in order to provide the predictable results of reducing the width of the of leads wherever necessary and thus reducing the bulkiness of the device. Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Reed or Reed in view of Eckhardt and in view of SIT to have a lead that lead has a  has a width beyond the housing that ranges between about 0.01 inches and about 0.05 inches as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller. 
Claims 15 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) OR Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) in view of Eckhardt et al (U.S. Patent Application Publication Number: US 2010/0148345 A1, hereinafter “Eckhardt”) and further in view of Boveja et al (U.S. Patent Application Publication Number: US 2005/0165458 A1, hereinafter “Boveja”).
Regarding claim 15 and 36, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches that the power receiving circuitry further comprises a rechargeable battery (e.g. [0209], [0271],[0272 ])  but does not specifically teach an electrical charge storage circuitry such as a capacitor. Boveja teaches an implantable medical device for providing electrical stimulation and also teaches that it is well known to have power receiving circuitry comprising an electrical charge storage circuitry such as high value small sized capacitors (e.g. [0151]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Reed or Reed in view of Eckhardt to include an electrical charge storage circuitry such as high value small sized capacitors as taught by Boveja in order to provide the predictable results of delivering electrical stimulation pulses for several hours once they are charged.
Claims 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) OR Reed et al (U.S. Patent Application Publication Number: US 2017/0252568 A1, hereinafter “Reed”) in view of Eckhardt et al (U.S. Patent Application Publication Number: US 2010/0148345 A1, hereinafter “Eckhardt”) and further in view of Liao (U.S. Patent Application Publication Number: US 2014/0206945 A1, hereinafter “Liao”) OR Wernicke et al (U.S. Patent Number: US 5299569 A, hereinafter “Wernicke”).
 Regarding claims 18 and 39, Reed or Reed in view of Eckhardt teaches the invention as claimed and Reed teaches that the preferred stimulation paradigm may be current controlled or voltage controlled and the pulsing may be charge balanced or charge imbalanced (e.g. [0225) but does not specifically teach that the pulse generation circuitry is configured to deliver stimulation signals comprising one or more of: (a) frequencies ranging between about 2 Hz and about 100 Hz; (b) frequencies ranging between about 2 Hz and about 75 Hz; (c) frequencies ranging between lc.about 4 Hz and about 50 Hz; (d) frequencies ranging between about 5 Hz and about 25 Hz; (e) frequencies ranging between about 7 Hz and about 100 Hz; (f) frequencies ranging between about 100 Hz and about 10,000 Hz; (g) frequencies ranging between about 100 Hz and about 5,000 Hz; (h) frequencies ranging between about 100 Hz and about 2,000 Hz; (i) frequencies ranging between about 15100 Hz and about 1,000 Hz; () frequencies ranging between about 200 Hz and about 750 Hz; (k) voltages ranging between about 0.1 mV and about 30 V; (g) currents ranging between about 0.1 mA and about 30 mA; (h) pulse widths ranging between about 20 psec and about 1000 psec; (i) durations or periods of time ranging between about 30 seconds and about 2 hours, 5 minutes and about 1 hour, and about 10 minutes and about 45 minutes.  
Liao teaches a system and method of treating depression using cranial nerve stimulation (e.g. [0001]) and teaches that it is well known to provide cranial nerve In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boveja et al (U.S. Patent Number: US 6366814 B2, hereinafter “Boveja2002”) teaches vagus nerve stimulation to treat depression using various amplitude and frequencies. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792